                                  Nicoletti Hornig & Sweeney
                                       WA LL ST REE T PLAZA
                                         88 PI NE STREE T
                                         SEVE NTH F LOOR
                                     NEW YORK, NY 100 05 - 180 1
                                      T E LE PHONE 212 -22 0-383 0
                                       FA CSIMI LE 21 2 -2 20- 3780
                                    g e ne ra l@ni col et tih orn ig . com
                                       w w w .n ico le tt ihor ni g .com


                                                                                 +GUERRIC S.D.L. RUSSELL
                                                                                                PARTNER
                                                                                DIRECT DIAL: 212-220-3826
                                                                             grussell@nicolettihornig.com
                                             July 15, 2021

VIA ECF
AND FAX: 212-805-0194
Hon. Naomi Reice Buchwald
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, New York 10007

RE:    Safe Harbor Pollution Insurance et al v. River Marine Enterprises, LLC et al
       Case No.:           18 Civ. 5942

Dear Judge Buchwald:

        We represent plaintiffs/intervenor defendants Safe Harbor Pollution Insurance, Starr
Indemnity & Liability Company, Argonaut Insurance Company and Berkshire Hathaway
Specialty Insurance Company (collectively “plaintiffs”) in the above-referenced matter. We
respectfully request, with the consent of counsel for defendants/intervenor plaintiffs, a small
adjustment to the briefing schedule for plaintiffs’ summary judgment motion. Lead counsel for
defendants/intervenor plaintiffs has advised that he will be with a new law firm beginning on
August 2. He has advised that his representation of defendants/intervenor plaintiffs in this matter
is anticipated to continue at the new law firm. To accommodate this move and an anticipated
substitution of counsel, we respectfully request that the Court approve the following revised
briefing schedule:

                                                                   FROM                   TO

           1. Plaintiffs’ Motion for Summary Judgment              July 16, 2021          Aug. 2, 2021

           2. Defendants/Intervenors’ Opposition                   Aug. 16, 2021          Sept. 2, 2021

           3. Plaintiffs’ Reply                                    Aug. 30, 2021          Sept. 16, 2021

This is the parties’ first request for an extension of time concerning plaintiffs’ motion for summary
judgment.



New Jersey ● · 505 Main Street, Suite 106, Hackensack, NJ 07601-5928 ● t 201-343-0970 ● f 201-343-5882
Georgia ● 4555 Mansell Road, Suite 300, Alpharetta, GA 30022 ● t 770-521-4234 ● f 770-521-4200
     We thank the Court for its time and consideration to this matter.

                                   Respectfully submitted,

                           NICOLETTI HORNIG & SWEENEY


                           By:
                                   Guerric S.D.L. Russell

cc: ALL PARTIES VIA ECF


Application granted.
SO ORDERED.




Dated:   New York, New York
         July 15, 2021




                                              2
